Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard L. Allen on 22 November 2021.

The application has been amended as follows: 

IN THE SPECIFICATION:
Para 0001, line 2, after “Tank”,” insert – now U.S. Patent No. 10,336,534, --.
Para 0001, line 3, after “Tank,” insert – now U.S. Patent No. 9,381,550, --.
IN THE CLAIMS:
Claim 6, line 23, change “the solids” to – solids --.
Cancel claim 7.
Claim 10, line 3, before “solids” insert – the --.
Remarks: The status of the parent was updated.  Claims 6 and 10 merely correct a minor error.  Claim 7 was canceled as it exactly duplicated what is already in claim 6 (lines 18-20 and 23-24).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK SPISICH whose telephone number is (571)272-1278. The examiner can normally be reached M-Th 5:30-3:00, Fri 5:30-2:00 (alternate Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARK SPISICH/Primary Examiner, Art Unit 3723